internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer a date a date b issue whether taxpayer’s request for relief under sec_7805 of the internal_revenue_code should be granted and the determinations made in tam date b be applied without retroactive effect conclusion with respect to issue requested relief under sec_7805 is granted with respect to issue requested relief under sec_7805 is denied facts taxpayer a property and casualty insurance_company is taxed under the provisions of part ii of subchapter_l of the internal_revenue_code taxpayer issues retrospectively rated insurance policies these policies provide for retrospective premium adjustments generally referred to as retro debits and retro credits a retro debit represents an additional premium amount due from a policyholder if the actual premium calculated based on a retrospective rating formula which takes into account the amount of losses and loss expenses_incurred exceeds the amount previously collected from the policyholder a retro credit represents a premium refund owed to a policyholder where the amount collected from the policyholder exceeds the actual policy premium determined under the retrospective rating formula on date a the service issued a technical_advice_memorandum tam to a addressing the recognition of retro credits from retrospectively rated insurance policies in the computation of income the years at issue were with regard to retro credits on one-year policies the tam concluded as to a one-year policy which does not terminate on or before the end of the taxable_year the estimated potential retrospective rate credit or refund on the expired portion is not an unearned_premium where the policy does terminate on or before the end of the taxable_year and it is determined that a retrospective credit or refund is due on the entire policy such liability shall be taken into account in computing earned premium regarding retro debits on 1-year policies the tam concluded if at the termination of the policy it is determined that additional premium is due and payable under the retrospective rating plan such premium income should be accrued as to multi-year policies the tam stated if the retrospective premium is computed and settled at the close of each policy year then there is a fixed liability to refund or a fixed_right to receive premiums and such liability and right should be taken into account as if the policy were a one-year policy if on the other hand the determination must await the expiration of the entire contract which might be the case if experience factors are cumulative then the entire liability and right are contingent and are not taken into account the tam thus required taxpayer to account for retrospective premium adjustments for one-year policies in the taxable_year in which the policy expired retrospective adjustments for unexpired multi-year policies could be taken into account only if the adjustment was determined based on loss experience for a policy year ending on or before the end of the taxable_year see also revrul_67_225 1967_2_cb_238 revoked by revrul_73_302 1973_2_cb_20 additionally the tam neither required nor endorsed the netting of retro credits and retro debits in the unearned_premium_reserve rather the tam indicated that liabilities for accrued retro credits were taken into account in computing earned premium and that accrued retro debits were included in premium income in the service issued tam with regard to tax years of taxpayer tam addressed two issues relating to retrospective premium adjustments whether retro debits or retro credits related to the expired portion of a policy which had not terminated by the end of a taxable_year were required to be taken into account in computing taxable_income for the taxable_year whether retro debits were included in gross premiums written or reduced unearned premiums in contrast to the tam tam concluded that taxpayer was required to take into account retro debits and retro credits related to the expired portions of policies which had not terminated by the end of the taxable_year in addition tam concluded that retro debits were included in gross premiums written and retro credits were included in unearned premiums in view of the tam taxpayer requested that the determinations made in tam be applied without retroactive effect law analysis sec_7805 provides that the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulations relating to the internal revenue laws shall be applied without retroactive effect section dollar_figure of revproc_2002_2 2002_1_irb_81 provides that generally a technical_advice_memorandum is not applied retroactively to the taxpayer for whom the technical_advice_memorandum was originally issued if- there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the technical_advice_memorandum was based there has been no change in the applicable law in the case of a letter_ruling it was originally issued on a prospective or proposed transaction and the taxpayer directly involved in the technical_advice_memorandum acted in good_faith in ruling on the technical_advice_memorandum and the retroactive revocation would be to the taxpayer’s detriment with respect to the first issue taxpayer meets the requirements of dollar_figure of revproc_2002_2 subsequent to the tam the service issued revrul_67_225 1965_2_cb_238 the issue in revrul_67_225 was whether a casualty insurance_company may include as part of its unearned premiums a contingent_liability for retrospective rate credits or refunds on policies that have not expired as of the close of the taxable_year like the tam revrul_67_225 concluded that- if the taxpayer’s one year policy does not terminate on or before the end of the taxable_year the estimated contingent retrospective rate credit or refund on the expired portion of the policy is not an unearned_premium and may not be taken into account where the policy terminates on or before the end of the taxable_year and the total experience factors which are taken into account in determining the ultimate credit or refund due and payable on the entire policy are known or reasonably ascertainable the liability for the credit or refund becomes fixed and shall be taken into account by taxpayer in computing earned premiums as to taxpayer’s multiple year policies if the retrospective premium is computed only on the basis of the experience factors at the close of each policy year and without regard to the subsequent experience factors then there is a fixed liability to refund at the close of each policy and such liability shall be taken into account at that time in computing earned premiums as if the policy were an expired one-year policy if on the other hand the experience factors are cumulative and the ultimate determination of the retrospective premium must await the expiration of the entire contract any potential credit or refund is a contingent_liability and shall not be taken into account prior to the expiration of the entire contract in 57_tc_58 acq in result 1973_2_cb_1 the tax_court rejected revrul_67_225 and allowed the insurance_company to include in unearned premiums the estimated liability for retro credits on the expired portions of policies that had not terminated by the close of the taxable_year after the decision in bituminous casualty the service issued revrul_73_302 1973_2_cb_20 which revoked revrul_67_225 in revrul_73_302 the service agreed that retro credits with regard to the expired portions of policies that had not terminated by the close of the taxable are permitted to be taken into account in determining an insurance company’s unearned premiums for the taxable_year revrul_73_302 thus notified taxpayers that the service would no longer require insurance_companies to account for retro credits using the accrual_method of accounting however revrul_73_302 did not notify taxpayers that the accrual_method was not an acceptable method_of_accounting for retro debits accordingly revrul_73_302 did not clearly revoke the tam to the extent that tam inferred that revrul_73_302 revoked the tam tam is modified to eliminate that inference the tam is hereby revoked with regard to the second issue the taxpayer does not meet the requirements of and of revproc_2002_2 taxpayer interprets the1967 tam as imposing the netting of retro debits and credits in the unearned_premium_reserve because agents did not reclassify the retro debits during audit taxpayer claims that as a result taxpayer relied on the tam to its detriment however the above quoted portions of the tam demonstrate that it neither required nor endorsed the netting of retro credits and retro debits in the unearned_premium_reserve rather the tam indicated that liabilities for retro credits were taken into account in computing earned premiums and that retro debits were included in premium income thus taxpayer cannot claim that it relied on the tam to its detriment taxpayer also argues that case law and irs rulings have continued to provide for netting of retro debits with retro credits as part of the unearned_premium_reserve taxpayer cites to revrul_73_302 however the netting of retro debits with retro credits in the unearned_premium_reserve was not an issue in revrul_73_302 thus taxpayer cannot claim that it relied on revrul_73_302 to its detriment taxpayer claims that during audits conducted prior to agents did not remove retro debits from taxpayer’s unearned_premium_reserve prior to the tax_reform_act_of_1986 the netting of retro debits and retro credits in the unearned_premium_reserve did not have any impact on taxable_income the entire amount of a retro debit was taxed regardless of whether the retro debit was netted against a retro credit in the unearned_premium_reserve or was reported in gross premiums written in congress amended the provisions of sec_832 to reduce the amount of unearned_premium_reserve taken into account for tax purposes by percent for taxable years beginning after only percent rather than percent of unearned premiums are taken into account in determining an insurance company’s premiums earned thus post-1986 the netting of retro debits with retro credits in the unearned_premium_reserve would have a significant impact on the computation of a property and casualty insurance company’s taxable_income it is well established that the service is not bound to allow a taxpayer to continue to use its method notwithstanding its consistent use 65_tc_897 pincite aff’d 571_f2d_514 10th cir 60_tc_368 aff’d 59_f2d_1280 10th cir cert_denied 423_us_1087 argument that a method has been long utilized and tacitly approved can be answered that consistency does not make it right failure to clearly reflect income cannot be justified on grounds of tenure caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent
